              Case 3:20-cv-03131-JSC Document 83 Filed 07/08/20 Page 1 of 4


                                                     PRITZKER LEVINE LLP
2440 W EL CAMINO REAL       650 784 4040 TEL                                       Phone: 415.692.0772
SUITE 100                   650 784 4041 FAX                                         Fax: 415.366.6100
MOUNTAIN VIEW CA 94040      ROBINSKAPLAN.COM
                                                                                 www.pritzkerlevine.com



July 8, 2020                                                  Via ECF

Hon. Jacqueline Scott Corley
San Francisco Courthouse, Courtroom E – 15th Floor
450 Golden Gate Avenue
San Francisco, CA 94102

            Re:   In re California Gasoline Spot Market Antitrust Litig., 3:20-cv-03131-JSC

Dear Judge Corley:

        Plaintiffs Eric Gennaro and Soils To Grow LLC respectfully ask the Court to appoint Aaron
M. Sheanin of Robins Kaplan LLP and Elizabeth C. Pritzker of Pritzker Levine LLP to serve as
co-lead interim class counsel for purchasers of gasoline at retail within California. Mr. Sheanin
and Ms. Pritzker and their respective firms have a depth of knowledge and experience prosecuting
complex antitrust cases, including energy market manipulation cases, combined with extraordinary
trial experience. They have ample resources and know how to employ them effectively for the
benefit of class members. For all these reasons, Mr. Sheanin of Robins Kaplan and Ms. Pritzker
of Pritzker Levine are “best able to represent the interests of the class” under FRCP 23(g)(2).

I.          Leadership and Trial Experience
        Robins Kaplan brings 80 years of litigation experience to its representation of corporate,
government, and individual parties on both sides of the courtroom. The firm has obtained over $15
billion in recoveries for its antitrust clients. Robins Kaplan is a firm of 250 attorneys with offices
across the country including Northern and Southern California. The firm received the 2018 Elite
Trial Lawyers award in the antitrust category from the National Law Journal and was honored for
“Outstanding Antitrust Litigation Achievement in Private Law Practice” by the American Antitrust
Institute in 2019. Robins Kaplan serves as lead counsel alongside the California Attorney General
representing California, the Governor, and three state agencies in litigation on behalf of a class of
inmates in state prison. The firm also represents the State of Minnesota in litigation against e-
cigarette maker, JUUL, for deceptively marketing its tobacco products and targeting youth. Robins
Kaplan’s experience working on behalf of state entities demonstrates that the firm will coordinate
well with the California Attorney General on its related civil action for the benefit of the class.

       Robins Kaplan’s track record of successfully litigating complex antitrust class actions is
extensive, and includes In re Payment Card Interchange Fee & Merchant Discount Antitrust Litig.,
MDL 1720 (E.D.N.Y.) ($5.54 billion settlement in case challenging Visa’s and Mastercard’s
anticompetitive interchange fee structure), In re Air Cargo Shipping Services Antitrust Litig,, MDL
1775 (E.D.N.Y.) ($1.2 billion in settlements for purchasers of airfreight shipping services), and In
re Automotive Parts Antitrust Litig., MDL 2311 (E.D. Mich.) ($1.2 billion in settlements for end
payer class in sprawling MDL involving 41 component-part class actions and 150 defendants).
The firm is not afraid to take cases to trial, having litigated hundreds of cases to favorable verdicts.
For example, in In re TFT-LCD (Flat Panel) Antitrust Litig., MDL 1827 (N.D. Cal.), the firm
obtained a jury verdict on behalf of Best Buy. In In re Lorazepam & Clorazepate Antitrust Litig.
          Case 3:20-cv-03131-JSC Document 83 Filed 07/08/20 Page 2 of 4

Hon. Jacqueline Scott Corley                   In re California Gasoline Spot Market Antitrust Litig.
Page 2                                                                          3:20-cv-03131-JSC




MDL 1290 (D.D.C.), the firm obtained a $76.8 million jury verdict on behalf of health insurers
who overpaid for prescription drugs due to anticompetitive practices. And, as noted by Law360,
Robins Kaplan became “the vanguard firm in the first successful battle with Big Tobacco,”
obtaining a $6.8 billion settlement after a fifteen-week trial in State of Minn. and Blue Cross &
Blue Shield of Minn. v. Philip Morris Inc., et al., No. C1-94-8565 (Minn.).

         Aaron M. Sheanin, an accomplished litigator with two decades of class action practice, is
a partner in Robins Kaplan’s Mountain View office. He was named a “Top Antitrust Lawyer” by
the Daily Journal, has been named a “California Super Lawyer” each year since 2014, and was a
finalist for the Consumer Attorneys of California’s “Consumer Attorney of the Year” in 2012. He
is an Advisor to the Executive Committee of the Antitrust, UCL & Privacy Section of the
California Lawyers Association, and served on the Executive Committee for the Antitrust Section
of the San Francisco Bar Association. He serves on the Board of Directors of Legal Aid at Work.

        Mr. Sheanin has extensive experience leading complex cases. He serves as co-lead counsel
in In re Hard Disk Drives Suspension Assemblies Antitrust Litig., MDL 2918 (N.D. Cal.). He
achieved a $432 million settlement as co-lead class counsel in In re Wells Fargo Collateral
Protection Insurance Litig., MDL No. 2797 (C.D. Cal.). Prior to joining Robins Kaplan, he served
in leadership roles for plaintiff classes in In re TFT-LCD (Flat Panel) Antitrust Litig., MDL 1827
(N.D. Cal.) (co-lead counsel firm; $473 million in settlements), In re Lithium Ion Batteries
Antitrust Litig., MDL 2420 (N.D. Cal.) (co-lead counsel firm; settlements exceeding $139 million),
In re Cathode Ray Tube (CRT) Antitrust Litig., MDL 1917 (N.D. Cal.) (executive committee firm;
settlements over $212 million), and In re Optical Disk Drive (ODD) Products Antitrust Litig.,
MDL 2143 (N.D. Cal.) (steering committee firm; nearly $75 million in settlements). In TFT-LCD,
he represented a plaintiff class at trial, obtaining a jury verdict of $87 million before trebling.

         Robins Kaplan, if appointed, would leverage its position to advance diversity in the
profession by ensuring that members of historically underrepresented groups obtain meaningful
leadership roles in the litigation. The firm’s commitment to diversity is regularly recognized.
Among other distinctions, Robins Kaplan earned a perfect score on the 2020 Human Rights
Campaign’s Corporate Equality Index for the twelfth consecutive year, and it was awarded the
2019 ABA Martha Fay Africa Golden Hammer Award, the 2018 Leadership Council on Legal
Diversity’s Compass Award and the 2016 Chamber USA’s Most Inclusive Law Firm for LGBT
Lawyers. In 2019, nearly half of all associates hired by the firm were attorneys of color and half
of all attorneys promoted to partner were from historically underrepresented groups.

        Pritzker Levine is a boutique law firm focused on complex litigation nationwide. Based
in Emeryville and New York, the firm and its attorneys bring a unique blend of expertise,
efficiency and sound judgment to successfully represent clients in complex class actions involving
antitrust violations, corporate wrongdoing, unfair competition, financial fraud, and commercial
disputes—resulting in recoveries of over $1 billion. Elizabeth Pritzker co-founded Pritzker Levine
with the intent to make antitrust and unfair competition the firm’s primary practice area. With three
decades of litigation experience, she has successfully prosecuted cases against monopolists, price-
fixing cartels, big tech, major manufacturers, pharmaceutical companies, and the NCAA.
          Case 3:20-cv-03131-JSC Document 83 Filed 07/08/20 Page 3 of 4

Hon. Jacqueline Scott Corley                   In re California Gasoline Spot Market Antitrust Litig.
Page 3                                                                          3:20-cv-03131-JSC




        Ms. Pritzker is frequently appointed by courts to lead major complex cases. Most recently,
she was appointed to serve as Co-Lead Counsel in the In Re EpiPen (Epinephrine Injection, USP)
Marketing, Sales Practices and Antitrust Litig., MDL 2785 (D. Kan.), a nationwide RICO and
multi-state antitrust class action. She also serves as Additional Class Counsel in the In re NCAA
Grant-in-Aid Cap Antitrust Litig., MDL 2541 (N.D. Cal.), which resulted in a $208 million
damages settlement for college athletes challenging NCAA-imposed caps on athletic scholarships,
and a precedent-setting injunctive relief trial verdict that has been upheld by the Ninth Circuit.

        Ms. Pritzker is part of the leadership team in In re Packaged Seafood Products Antitrust
Litig., MDL 2670 (S.D. Cal.), a certified class action on behalf of consumers harmed by price-
fixing cartelists in the packaged tuna industry. She serves as Co-Lead Counsel in Corcoran v. CVS
Pharmacy, Inc., No. 4:15-cv-03504-YGR (N.D. Cal.), a certified multi-state class action on behalf
of insured consumers allegedly overcharged at CVS pharmacies for their generic prescription
drugs, and in Al’s Discount Plumbing v. Viega LLC, No. 1:19-cv-159-CCC (M.D. Penn), a class
action alleging anticompetitive conduct by a leading manufacturer of copper press pipe fittings.
Ms. Pritzker’s past antitrust work includes her appointment as sole Class Counsel in Il Fornaio
(America) Corp. v. Lazzari Fuel Co,, LLC, No. 13-cv-05197-WHA (N.D. Cal.) (class settlements
representing 85% of single damages); as Liaison Counsel for Direct Purchasers in In re TFT-LCD
(Flat Panel) Antitrust Litig., MDL 1827 (N.D. Cal.) (class settlements of $473 million); and as a
Direct Purchaser Steering Committee member in In re Lithium Ion Batteries Antitrust Litig., MDL
2420 (N.D. Cal.) (class settlements exceeding $139 million).

         Ms. Pritzker is trial-tested and trial-savvy. As a recent example, in addition to her work in
the NCAA trial, she and law firm partner, Jonathan Levine, obtained a $9.2 million federal jury
trial verdict for a German-based tech start-up in ITyX AG v. Kodak Alaris, Inc, No. 16-cv-10250-
ADB (D. MA), that has been upheld by the First Circuit.

       Ms. Pritzker was recently named a “Top Antitrust Lawyer in 2020” by the Daily Journal.
In 2015, she was honored with an “Outstanding Antitrust Litigation Achievement in Private Law
Practice” nomination by the American Antitrust Institute. Ms. Pritzker repeatedly has been
recognized by her peers as a Northern California “Super Lawyer,” and has been named to lists of
the Northern California “Top 100 Lawyers,” and Northern California “Top 50 Women Lawyers.”
She is a frequent featured speaker on antitrust and unfair competition law, and on topics of law
firm management, trial strategy, and diversity and inclusion in the law.

        Outside of the courtroom, Ms. Pritzker is dedicated to service in the legal community. She
is the Chair of the Antitrust, UCL & Privacy Section of the California Lawyers Association. In
2019, Ms. Pritzker was elected to the Ninth Circuit Conference Executive Committee. She has
served as a Lawyer Representative to the Northern District of California; on the Board of
Governors of Consumer Attorneys of California, and on the boards of Legal Aid Society of San
Mateo County and Bay Area Lawyers for Individual Freedom (BALIF), respectively.

II.    Experience in Energy Market Manipulation Cases
       Robins Kaplan and Pritzker Levine are uniquely qualified to lead this litigation. Aaron
          Case 3:20-cv-03131-JSC Document 83 Filed 07/08/20 Page 4 of 4

Hon. Jacqueline Scott Corley                   In re California Gasoline Spot Market Antitrust Litig.
Page 4                                                                          3:20-cv-03131-JSC




Sheanin and Elizabeth Pritzker litigated similar market manipulation claims on behalf of California
consumers in the energy crisis of 2000-01. They served jointly as Co-Chair of the Discovery
Committee in In re Natural Gas Antitrust Cases, J.C.C.P. 4221, 4224, 4226 & 4228 (Cal. Super.
Ct., San Diego Cty.), a class action brought under California’s Cartwright Act and UCL against
major energy companies that engaged in wash trades, false reporting, and other acts to inflate spot-
market prices for natural gas that resulted in $159 million in settlements.

       Since then, Robins Kaplan’s attorneys have achieved successes in other class actions
involving manipulation and monopolization of energy futures and commodities markets including:
In re Natural Gas Commodity Litig., No. 03-cv-06186 (S.D.N.Y. 2003) (co-lead counsel; $101
million in settlements) (obtained while at a former firm); In re Optiver Commodities Litig., No.
08-cv-6842 (S.D.N.Y. 2008) (co-lead counsel; $16.75 million settlement); In re Crude Oil
Commodity Futures Litig., No. 11-cv-3600 (S.D.N.Y. 2011) (Plaintiffs’ Executive Committee;
$16.5 million settlement); and Amaranth Natural Gas Commodities Litig., No. 07-cv-06377
(S.D.N.Y.2007) (Plaintiffs’ Executive Committee; $77.1 million settlement) (obtained while at
former firm). The experience of Robins Kaplan and Pritzker Levine in these and other complex
cases will serve the best interests of the class.

III.   Resources Devoted to Representing the Class
         Robins Kaplan and Pritzker Levine have ample resources to litigate this action. With
extensive track records prosecuting contingent cases, both firms have demonstrated their
willingness to dedicate substantial resources to advocating vigorously on behalf of plaintiff classes.
They have experience managing teams of litigators while minimizing duplicative and non-
productive attorney time; have worked cooperatively with counsel representing plaintiffs in this
litigation; and will continue to draw upon their talent and experience for the benefit of the class.

        Robins Kaplan and Pritzker Levine have conducted a thorough, independent investigation
and, most importantly, have already drawn upon the resources of in-house economic consultants,
comprised of CPAs, MBAs and PhD economists, who have undertaken preliminary class damages
analyses for the Cartwright Act claim at issue in this case. The firms have at-the-ready dedicated
internal e-discovery and experienced trial logistics personnel that will benefit the class with cost-
effective and intelligent discovery, effective motion and pre-trial practice, and an efficient trial.

        Robins Kaplan and Pritzker Levine are uniquely qualified to best represent the interests of
the class and respectfully request appointment as co-lead interim class counsel.

       Respectfully submitted,

        ROBINS KAPLAN LLP                              PRITZKER LEVINE LLP
        /s/ Aaron M. Sheanin                           /s/ Elizabeth C. Pritzker
        Aaron M. Sheanin                               Elizabeth C. Pritzker
